DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-7 & 14, in the reply filed on 11/11/2020 is acknowledged.  Claims 8-13 are hereby withdrawn from examination for being drawn to a nonelected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OLED DISPLAY HAVING METAL STACK INCLUDING SANDWICHED INVAR ALLOY.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  All dependent claims are also rejected for depending from rejected Claim 1
Regarding Claim 1,
In line 7: The limitation “invar alloy” renders the claim indefinite because the term “invar” is a registered trademark (see Reg. No. 63,970) which is used to identify or describe a particular material.  
The MPEP § 2173.05(u) teaches:
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply [emphasis examiner’s] with the requirements of the 35 U.S.C. 112(b)… [and] [t]he claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.
	Consequently, Claim 1 is rejected because the trademarked term “invar” renders the claim indefinite, as the MPEP makes clear.  Based on the instant application, for examination purposes “invar” will be interpreted as an iron-nickel alloy.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2012/0313137 to Shin et al. (from hereinafter Shin) in view of non-patent literature “Effects of rolling and annealing on microstructures and properties of Cu/Invar electronic packaging composites prepared by powder metallurgy” to Wu et al. (from hereinafter Wu)

Regarding Claim 1 (as best understood), Shin teaches an OLED light emitting module (e.g. Figs. 3-12; see Fig. 12 reproduced below for convenience), comprising: 
a base substrate (e.g. 110; see ¶ [0054-56]); 
an OLED light emitting device  (e.g. 120; see ¶ [0054-64]) on the base substrate (110); and 
a metal foil (e.g. 140; see ¶ [0054, 59, 61, 63, 82]) on the OLED light emitting device (120), 
wherein the metal foil (140) comprises an invar alloy (see ¶ [0082] teaching “INVAR (Fe-36Ni) in which Ni is contained in Fe, Fe-42Ni alloy”), and 

    PNG
    media_image1.png
    329
    382
    media_image1.png
    Greyscale

Shin may not explicitly teach that the Invar alloy metal foil (140) comprises a metal stack on the OLED light emitting device (120), 
wherein the metal stack comprises a first metal layer, a second metal layer and a third metal layer arranged in stack, 
wherein the second metal layer comprises an invar alloy, and 
wherein the first metal layer and the third metal layer comprise a metal material different from the invar alloy.
Wu does teach a similar metal stack (see pgs. 1995-1996 teaching “Cu/Invar/Cu (CIC) layered electronic packaging composites”), 
wherein the metal stack comprises a first metal layer (e.g. top copper layer “Cu”; Id.), a second metal layer (e.g. Invar layer; Id.) and a third metal layer (e.g. bottom copper layer “Cu”; Id.) arranged in stack, 
wherein the second metal layer comprises an invar alloy (see again pgs. 1995-1996 teaching “Invar”), and 
wherein the first metal layer (top Cu layer) and the third metal layer (bottom Cu layer) comprise a metal material different from the invar alloy.
Before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the Cu/Invar/Cu metal stack of Wu in place of the invar alloy metal foil (140) of Shin, because Wu discloses that their research “can greatly improve the electrical and thermal conductivities of the Cu/Invar composites” (see Wu pg. 2000).  Furthermore, Wu demonstrates that this proportional configuration is an art recognized equivalent material used for the same purpose of packaging electronic semiconductor devices (see MPEP § 2144.06-07).

Regarding Claim 2, Shin and Wu teach the OLED light emitting module according to claim 1, wherein the first metal layer (e.g. Wu top Cu layer) and the third metal layer (e.g. Wu bottom Cu layer) comprise a same metal material (e.g. copper “Cu”).

Regarding Claim 3 Shin and Wu teach the OLED light emitting module according to claim 1, wherein the first metal layer (e.g. Wu top Cu layer) and the third metal layer (e.g. Wu bottom Cu layer) comprise copper, aluminum and/or silver.
Shin and Wu may not explicitly teach that a thickness ratio between the first metal layer (e.g. Wu top Cu layer), the second metal layer (Shin 140; Wu middle Invar layer) and the third metal layer (e.g. Wu bottom Cu layer) is in a range from about 1:8:1 to about 1:20:1, Shin does teach that a thickness of the metal foil (140) may predictably be adjusted to achieve the desired coefficient of thermal expansion (see Shin ¶ [0093]).  
 Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the individual metal stack layers having a relative thickness in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of the proportional thicknesses of the Cu/Invar/Cu metal layer stack by routine experimentation to optimize thermal expansion. (See MPEP § 2144.05)
	



Regarding Claim 2, Shin and Wu teach the OLED light emitting module according to claim 1, wherein the OLED light emitting module further comprises an adhesive layer (Shin 130; see ¶ [0054]) between the OLED light emitting device (Shin 120) and the metal stack (Wu Cu/Invar/Cu).

Regarding Claim 5, Shin and Wu teach the OLED light emitting module according to claim 4.
 Shin and Wu may not explicitly teach that the adhesive layer (Shin 130) has a thickness of 30 µm - 80 µm.
 Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the adhesive layer (Shin 130) having a thickness in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of adhesive layer thickness by routine experimentation to predictably ensure that the encapsulated OLED device is sufficiently protected (see Shin ¶ [0059-61]; see also MPEP § 2144.05 regarding obviousness of ranges)

Regarding Claim 6, Shin teaches the OLED light emitting module according to claim 4, wherein the OLED light emitting module further comprises a passivation layer (Shin 50; see Fig. 3 and ¶ [0024]) between the OLED light emitting device (Shin 120/20) and the adhesive layer (Shin 130/60), to predictably and beneficially “protect the OLED 20 from an external factor such as moisture” (see Shin ¶ [0024]).

Regarding Claim 7, Shin teaches the OLED light emitting module according to claim 5, wherein the OLED light emitting module further comprises a passivation layer (Shin 50; see Fig. 3 and ¶ [0024]) between the OLED light emitting device (Shin 120/20) and the adhesive layer (Shin 130/60), to predictably and beneficially “protect the OLED 20 from an external factor such as moisture” (see Shin ¶ [0024]).

Regarding Claim 14, Shin and Wu teach a display device, comprising the OLED light emitting module according to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892